—Appeal by defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered October 27, 1982, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Based on our review of the record in this matter, this court is persuaded that defendant was afforded meaningful repre*919sentation given the totality of the circumstances (see, People v Baldi, 54 NY2d 137). His guilty plea to a reduced charge was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9) and resulted in a substantially lesser sentence than he could have received had he been convicted of all the charges in the indictment. We accordingly affirm the judgment. Mangano, J. P., Bracken, O’Connor and Weinstein, JJ., concur.